Wagner, Judge,
delivered tbe opinion of the court.
Defendant was indicted, in the Circuit Court of New Madrid county, for willfully, maliciously, and cruelly killing a máre, and he appeared in court and moved to quash the indictment, which motion was sustained. The circuit attorney excepted to the ruling of the court, and prosecuted an appeal to the Second District Court, where the appeal was dismissed, and the case is now brought here by writ of error.
The record simply shows that the court quashed the indictment, but no final judgment was rendered, nor was the defendant discharged. Till final judgment no appeal will lie. (State v. Gregory, 38 Mo. 501.).
The judgment of the District Court dismissing the appeal was right, and must be affirmed.
The other judges concur.